Vanderbilt Mtge. & Fin., Inc. v Ammon (2020 NY Slip Op 00637)





Vanderbilt Mtge. & Fin., Inc. v Ammon


2020 NY Slip Op 00637


Decided on January 29, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2016-03199 
2016-10410
 (Index No. 12152/09)

[*1]Vanderbilt Mortgage and Finance, Inc., appellant,
vGlenda Ammon, respondent, et al., defendants.


Mulholland & Knapp, LLP, New York, NY (Robert P. Knapp III of counsel), for appellant.
Brooklyn Legal Services, Brooklyn, NY (Melissa Ysaguirre of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from (1) an amended order of the Supreme Court, Kings County (Laura Lee Jacobson, J.), dated January 7, 2016, and (2) an amended order of the same court dated July 5, 2016. The amended order dated January 7, 2016, insofar as appealed from, denied those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Glenda Ammon, for leave to enter a default judgment against the remaining defendants, and for an order of reference. The amended order dated July 5, 2016, insofar as appealed from, denied that branch of the plaintiff's motion which was for leave to renew its prior motion.
ORDERED that the appeals are dismissed, with one bill of costs.
The appeals from the amended orders must be dismissed because the right of direct appeal therefrom terminated with the entry of an order and judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from the amended orders are brought up for review and have been considered on the appeal from the order and judgment (Vanderbilt Mortgage and Finance, Inc. v Ammon, __ AD3d __ [Appellate Division Docket No. 2018-04803; decided herewith]; see CPLR 5501[a][1]).
RIVERA, J.P., COHEN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court